DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
No Foreign priority is claimed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 10-11, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ENOKI et al. hereinafter ENOKI (WO 2014034259 A1) in view of Choikhe et al. hereinafter Choikhe (US 20110192217 A1).
With respect to claims 1, 10 and 19, ENOKI discloses a fluid chromatography system, a continuous flow mixer and  a method of mixing fluid in a fluid chromatography system (a liquid chromatograph using the liquid mixing apparatus, see ¶0002) comprising: 
at least one solvent reservoir (13 Eluent ‘A’ container  or 14 Eluent ‘B’ container, see Fig. 1); 
at least one pump (11, 12 Feed pump) connected to the at least one solvent reservoir (13, 14) configured to pump a flow of solvent from the at least one solvent reservoir downstream (see Fig. 2); and 
a continuous flow mixer (201, see Fig. 2) downstream from the at least one pump, the mixer including: 
a mixer inlet (211, 212) configured to receive an inlet flow of fluid; 
a mixer outlet (281) configured to provide an outlet flow of the fluid; and 
a first channel structure located between the mixer inlet and the mixer outlet (See Fig. 1), the first channel structure including: 
a first inlet branch (221); 
a second inlet branch (222); 
a plurality of outlet branches including at least a first outlet branch (261) and a second outlet branch (262); 
a first plurality of branches (241, 242) splitting from the first inlet branch (221), each branch of the first plurality of branches connected to a different of the plurality of outlet branches (241 connected to 261, 242 connected to 262); and 
a second plurality of branches (243, 244) splitting from the second inlet branch (222), each branch of the second plurality of branches connected to a different of the plurality of outlet branches (243 connected to 261,  244 connected to 262), 
wherein at least two branches of the first and second plurality of branches(241, 242 and 243, 244) that are connected to the first outlet branch (261) are offset through the at least two branches (see ¶0012 for flow rate within branches).
ENOKI discloses the at least two branches of the first and second plurality of branches(241, 242 and 243, 244) that are connected to the first outlet branch (261) are offset through the at least two branches (see ¶0012 for flow rate within branches). However, ENOKI is silent about the first outlet branch are offset in fluid residence time through the at least two branches.
Choikhet invention related to flow distribution mixer discloses the plurality of the second flow sections is configured so that the output flow has a desired flow delay (offset) profile with respect to the input flow (see ¶0019).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ENOKI with the teachings of Choikhet in order for ENOKI’s invention to have the desired offset in fluid residence time as disclosed in Choikhet invention for the predicable benefit of enhancing continuous dispersion of a fluid property which is intended to be mixed, for instance to be homogenized, in accordance with a predefined fluid distribution function.           
With respect to claims 2 and 11, ENOKI and Choikhet disclose the fluid chromatography system of claim 1 and the continuous flow mixer of claim 10 above. ENOKI further discloses the first channel structure is axially or radially symmetric (see Fig. 5 for flat or disk-like (radial) substrate 30 of the flow path).
With respect to claims 5 and 14, ENOKI and Choikhet disclose the fluid chromatography system of claim 1 and the continuous flow mixer of claim 10 above. ENOKI further discloses the continuous flow mixer further comprises: a flow dispersion channel structure (see Fig. 5 for 21x, 25xx, 26xx) located downstream from at least one of the first outlet branch (261) and the second outlet branch (262).
With respect to claims 6 and 15, ENOKI and Choikhet disclose the fluid chromatography system of claim 3 and 10 above. ENOKY as illustrated in Fig. 2 shows all the elements of claim 1 except duplicating the same parts twice as claimed in claim 6. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate same parts twice as claimed using a known manufacturing process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
With respect to claim 20, ENOKI and Choikhet disclose the method of claim 19 above. ENOKI further discloses delaying a portion of the received fluid by at least one of the plurality of branches relative to at least one other of the plurality of branches (see ¶0012 for flow rate within branches).
Claims 3, 7 and 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over ENOKI and Choikhet as applied to claims 1 and 10 above, and further in view of Jackson et al. hereinafter (US 20190070571 A1).
With respect to claims 3, 7, 12  and 16, ENOKI and Choikhet disclose the fluid chromatography system of claims 1 and 10 above. ENOKI modified by Choikhet  is silent about the first plurality of branches  includes a first branch and a second branch, and wherein the second plurality of branches includes a third branch and a fourth branch, wherein the first branch and the fourth branch are each connected to the first outlet branch, and wherein the second branch and the third branch are each connected to the second outlet branch.
Jackson invention related to multi-path fluid mixers discloses the first plurality of branches  includes a first branch and a second branch (840a and 845a), and wherein the second plurality of branches includes a third branch and a fourth branch (840b and 845b), wherein the first branch (840a) and the fourth branch (840b) are each connected to the first outlet branch (840b at the flow splitter of 820b), and wherein the second branch and the third branch are each connected to the second outlet branch (845b at the flow splitter of 820b, see Fig. 12).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ENOKI with the teachings of Jackson in order for ENOKI invention to have plurality of branches as disclosed in Jackson invention for the predicable benefit of substantially creating identical pressure drop across each channel, which preferably ensures a substantially identical volumetric flow rate through each of the channels of the mixer.            
Allowable Subject Matter
Claims 4, 8, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9 and 18 are objected as these claims depend on objected claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855        


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855